Order entered March 5, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00140-CR

                 EX PARTE MICHAEL SCHAEFER SIKES

              On Appeal from the 382nd Judicial District Court
                          Rockwall County, Texas
                    Trial Court Cause No. 02-20-0153

                                    ORDER

      Appellant has filed a notice of appeal seeking review of the trial court’s

order denying his motion for bail pending appeal. This is an accelerated appeal

governed by Texas Rule of Appellate Procedure 31.

      The clerk’s record has been filed in appellant’s appeal of the underlying

judgment of conviction and resulting sentence, proceeding under assigned

appellate cause number 05-20-01126-CR.        The clerk’s record filed in that

proceeding contains a designation of documents to file in connection with the

appeal of the order denying bail pending appeal, and all of the designated

documents have been filed as part of the clerk’s record in cause no. 05-20-01126-
CR. In lieu of ordering a new clerk’s record filed that would duplicate the

documents already filed in connection with appellant’s underlying appeal, we

DIRECT the Clerk to transfer a copy of the clerk’s record in cause no. 05-20-

01126-CR into the appellate record for this cause. The parties may request a

supplemental clerk’s record for any additional documents they deem necessary for

resolution of this appeal.

      We ORDER the court reporter to file, by March 22, 2021, the reporter’s

record of the hearing on the application for bail pending appeal. In the event no

hearing was conducted or no reporter’s record was made of the hearing, the court

reporter shall file written verification that no reporter’s record was made.

      We ORDER appellant’s brief filed by April 12, 2021. We ORDER the

State to file its brief by May 3, 2021. After the record and briefs are filed, the

Court will notify the parties by letter of the submission date and panel.

      Appellate cause number 05-20-01126-CR is a separate matter subject to the

normal briefing schedule established by the Texas Rules of Appellate Procedure.

The briefing submitted in this case under the accelerated schedule established

above is to be strictly limited to issues arising from the order denying appellant’s

motion for bail pending appeal.

      We DIRECT the Clerk to send copies of this order to the Honorable Brett

Allen Hall, Presiding Judge, 382nd Judicial District Court; Linda A. Kaiser,



                                         –2–
official court reporter, 382nd Judicial District Court; Lea Carlson, Rockwall

County District Clerk; and counsel for all parties.



                                               /s/    LANA MYERS
                                                      JUSTICE




                                         –3–